FILED
                                                        United States Court of Appeals
                                                                Tenth Circuit

                                      PUBLISH                  July 20, 2020
                                                           Christopher M. Wolpert
                  UNITED STATES COURT OF APPEALS               Clerk of Court

                               TENTH CIRCUIT



 KATHY CONTRERAS, on behalf of
 her minor child A.L.,

             Plaintiff - Appellant,
 v.                                                  No. 18-2176
 DOÑA ANA COUNTY BOARD OF
 COUNTY COMMISSIONERS, doing
 business as DOÑA ANA COUNTY
 DETENTION CENTER; PACO
 LUNA; JAIME CASADO; and
 SHAYLENE PLATERO,

             Defendants - Appellees.


        APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF NEW MEXICO
                (D.C. NO. 2:18-CV-00156-GBW-GJF)


Katherine Wray (Margaret Strickland, McGraw & Strickland, Las Cruces, New
Mexico, with her on the briefs) Wray & Girard, PC, Albuquerque, New Mexico,
for Appellant.

Damian L. Martinez (Haley R. Grant with him on the brief), Holt Mynatt Martinez
P.C., Las Cruces, New Mexico, for Appellees.


Before TYMKOVICH, Chief Judge, BALDOCK, and CARSON, Circuit Judges.


PER CURIAM
      This appeal arises from allegations of deliberate indifference to violence

among pretrial detainees at a juvenile detention facility in Doña Ana County, New

Mexico. After A.L. was booked into the Doña Ana County Detention Center,

three other detainees threatened him with physical harm. Corrections officers

responded by imposing a highly-restrictive lockdown regime on all three

aggressors. Despite these countermeasures, one of the aggressors—while

temporarily permitted outside of his cell—accessed the touchscreen control panel

that regulated access to cells within the juvenile pod. While corrections officers

were distracted, he opened several cells simultaneously. The other two aggressors

took this opportunity to physically assault A.L.

      Kathy Contreras, A.L.’s mother, subsequently brought this lawsuit against

the three corrections officers present during the attack, as well as the Doña Ana

County Detention Center. She alleges the defendants violated A.L.’s Fourteenth

Amendment right to substantive due process through deliberate indifference to the

violence threatened by other detainees. The district court granted the defendants’

motion for summary judgment on the basis of qualified immunity. On appeal, a

majority of the court concludes the district court did not err. No legal authorities

clearly establish a constitutional violation under these circumstances.




                                         -2-
      We accordingly affirm the judgment of the district court. 1 Chief Judge

Tymkovich concurs, concluding that no constitutional violation occurred. Judge

Carson concurs, concluding that he would dispose of this case without

determining whether a constitutional violation occurred. Judge Baldock concurs

in part and dissents in part. He concurs in the affirmance of summary judgment

in favor of Defendants Jaime Casado and Shaylene Platero, but he dissents as to

Defendants Paco Luna and Doña Ana County, concluding (1) Sergeant Luna

violated A.L.’s clearly established constitutional right to protection from

violence, and (2) Doña Ana County should also be liable for that violation.




      1
          A majority of this court likewise affirms the district court’s decision to
grant summary judgment to the municipality. Chief Judge Tymkovich concurs on
the basis that no constitutional violation occurred, which forecloses municipal
liability entirely. Judge Carson concurs on the basis that—although qualified
immunity only shields individuals—municipal liability for claims of deliberate
indifference must follow only from clearly established constitutional violations.

                                         -3-
18-2176, Contreras v. Doña Ana Board of County Commissioners

TYMKOVICH, Chief Judge, concurring.

       In my view, Ms. Contreras has failed not only to demonstrate the violation

of a clearly established constitutional right, but also the violation of a

constitutional right at all.

                                  I. Background

       On the evening of May 3, 2016, A.L. was booked into the Doña Ana

County Detention Center (DACDC) for violating terms associated with his

probation. As A.L. was led to his cell, three other detainees—A.H., J.S., and

J.V.—spontaneously began banging on their cell doors and yelling to A.L. that

they “were gonna f**k him up.”

       In response, corrections officers placed all three aggressors on pre-

disciplinary lockdown (“pre-disc”), which imposed a number of restrictions.

While subject to pre-disc, A.H., J.S., and J.V. could only leave their cells for one

of several enumerated purposes, and never at the same time. This regime also

proscribed any contact with A.L. And it likewise sought to restrict

communication among the three aggressors.

       The next morning, Officer Casado, Cadet Platero, and Sergeant Luna were

in the common area on the first floor of the juvenile pod. While A.L., J.S., and

J.V. remained locked in separate cells on the second floor, A.H. obtained
permission to leave his cell for the permissible purpose of a shower. The shower

room sat on the first floor, just adjacent to the common area.

      Video indicates all three corrections officers watched television in the

common area as A.H. finished his shower. Consistent with the restrictions

imposed by A.H.’s pre-disc, no other detainee appeared outside of the locked

cells. Upon exiting the shower room, A.H. entered the common area, which

houses both the commissary kiosk and the touchscreen control panel. The record

discloses that Officer Casado had left the control panel unlocked.

      A.H. obtained permission from Sergeant Luna to use the commissary kiosk.

But as he stands at the kiosk, the video suggests A.H. glances over his shoulder to

check whether the corrections officers were paying attention. He then walks off-

screen. Moments later, one of the corrections officers—evidently recognizing

something amiss—stands suddenly as A.H. reappears onscreen. Around this same

time, J.S. and J.V. flee their newly-unlocked cells.

      They enter A.L.’s cell, closing the door behind them. J.S. and J.V. then

begin assaulting A.L. As they do so, A.H. runs upstairs and locks himself inside

his own cell, before Officer Casado can catch him. From downstairs, Cadet

Platero re-opens A.L.’s cell. Sergeant Luna eventually subdues A.L.’s attackers

with pepper spray. All of this transpires within twenty seconds.




                                         -2-
                                   II. Analysis

      Ms. Contreras contends the district court erred in concluding the

corrections officers’ behavior did not violate a clearly-established constitutional

right to protection from violence. 1

      We review de novo the district court’s decision to grant summary judgment.

E.g., Lindsey v. Hyler, 918 F.3d 1109, 1113 (10th Cir. 2019) (citing Trask v.

Franco, 446 F.3d 1036, 1043 (10th Cir. 2006) (“On appeal, we review the award

of summary judgment based on qualified immunity de novo.”)). Summary

judgment becomes appropriate when there exists no genuine dispute of material

fact, such that the moving party is entitled to judgment as a matter of law. Id.

(citing Fed. R. Civ. P. 56(a)).

      In conducting this exercise, we consider evidence and draw inferences in

the manner most favorable to the non-moving party. Id. (citing Schutz v. Thorne,

415 F.3d 1128, 1132 (10th Cir. 2005)). But where, as here, a defendant asserts

qualified immunity, the plaintiff must also demonstrate that (1) the defendant

violated a constitutional right, and (2) the constitutional right was “clearly

established” at the time the violation transpired. Id. (citing Medina v. Cram, 252



      1
         I do not dispute that the officers acted negligently, but our precedent
mandates that negligent conduct cannot form the basis for relief under § 1983.
See, e.g., Davidson v. Cannon, 474 U.S. 344, 347 (1986) (citing Daniels v.
Williams, 474 U.S. 327 (1986)).

                                         -3-
F.3d 1124, 1128 (10th Cir. 2001)). Unless the plaintiff can satisfy both

requirements, the defendant will prevail.

      We examine each requirement in turn.

      A. Constitutional Violation

      The Supreme Court has explained that “the treatment a prisoner receives

. . . and the conditions under which he is confined are subject to scrutiny under

the Eighth Amendment.” 2 Helling v. McKinney, 509 U.S. 25, 31 (1993). The

Court has accordingly construed the Eighth Amendment’s prohibition against

“cruel and unusual punishments” to encompass certain “restraints on prison

officials.” Farmer v. Brennan, 511 U.S. 825, 832 (1994). For example, officials

may not apply “excessive” physical force against inmates. Id. (citing Hudson v.

McMillian, 503 U.S. 1 (1992)).

      The Supreme Court has likewise held that the Eighth Amendment imposes

certain affirmative obligations upon prison officials. Among these obligations are

provisions for “adequate food, clothing, shelter, and medical care.” Id. (citing


      2
         At the time of the assault, A.L. was a pretrial detainee, rather than a
convicted prisoner. We accordingly consider this lawsuit under the Fourteenth
Amendment’s provision for due process, although the Eighth Amendment’s
prohibition against “cruel and unusual punishments” guides our analysis. E.g.,
Perry v. Durborow, 892 F.3d 1116, 1121 (10th Cir. 2018) (citing Lopez v.
LeMaster, 172 F.3d 756, 759 n.2 (10th Cir. 1999) (“Pretrial detainees are
protected under the Due Process Clause rather than the Eighth Amendment. In
determining whether [pretrial detainee’s] rights were violated, however, we apply
an analysis identical to that applied in Eighth Amendment cases . . .”)).

                                        -4-
Hudson v. Palmer, 468 U.S. 517, 526–27 (1984)). Most importantly for present

purposes, the Court has held that prison officials “must take reasonable measures

to guarantee the safety of [] inmates [].” Id. (citing same).

      To the extent prison officials manifest deliberate indifference to any of

these affirmative obligations, injured parties may seek redress under § 1983. E.g.,

Estelle v. Gamble, 429 U.S. 97, 104–06 (1976). But this cause of action does not

imply that “every injury suffered by one prisoner at the hands of another will

translate into constitutional liability for prison officials responsible for the

victim’s safety.” Farmer, 511 U.S. at 834 (cleaned up).

      To prevail on a constitutional claim for “deliberate indifference,” a plaintiff

must demonstrate both an objective and a subjective failure on the part of prison

officials. Id; see also Smith v. Cummings, 445 F.3d 1254, 1258 (10th Cir. 2006)

(“[T]he plaintiff must show that he is incarcerated under conditions posing a

substantial risk of serious harm, the objective component, and that the prison

official was deliberately indifferent to his safety, the subjective component.”).

             1. Objective Inquiry

      Where a § 1983 action is premised “on a failure to prevent harm, the inmate

must show that he is incarcerated under conditions posing a substantial risk of

serious harm.” See id. (citations and internal quotation marks omitted); see also

Howard v. Waide, 534 F.3d 1227, 1236 (10th Cir. 2008) (“First, the alleged


                                           -5-
deprivation must be sufficiently serious under an objective standard. In cases

involving a failure to prevent harm, this means that the prisoner must show that

the conditions of his incarceration present an objective substantial risk of serious

harm.” (emphasis added) (citing Smith, 445 F.3d at 1258)).

      And where the plaintiff alleges deliberate indifference to the threats

inmates may pose to one another, he must demonstrate a connection between the

conditions of incarceration and the substantial (and particularized) risk of serious

harm. See, e.g., Verdecia v. Adams, 327 F.3d 1171, 1175 (10th Cir. 2003) (“To

establish a cognizable Eighth Amendment claim for failure to protect [an inmate

from harm by other inmates], the plaintiff must show that he [was] incarcerated

under conditions posing a substantial risk of serious harm[,] the objective

component . . .”) (emphasis added) (citations and quotation marks omitted)). 3

      To the extent any cognizable risk arose from the circumstances the

corrections officers faced in this case, it was the possibility that A.H., J.S., and

J.V. might make good on their threats to assault A.L., if given the opportunity.

The record, however, discloses that corrections officers separated the detainees



      3
         In analogous circumstances, we have held that substantial risk of serious
harm may exist “where prison officials disregard repeated warnings of danger to a
particular prisoner and continually refuse to make the situation safer, for example
by [] separating the prisoner from other inmates who previously have attacked
him on multiple occasions.” Grimsley v. MacKay, 93 F.3d 676, 681 (10th Cir.
1996) (emphases added) (citations omitted).

                                          -6-
from one another and from A.L. by imposing “pre-disc” requirements on A.H.,

J.S., and J.V. immediately upon their first and only threats to A.L. Corrections

officers accordingly restricted the movements of A.H., J.S., and J.V., such that

they were not permitted any contact with A.L., one another, or other detainees.

Such defensive action on the part of the corrections officers cannot be

characterized as objective disregard of substantial risk of serious harm. 4

      It is, of course, true that—despite these precautions—Officer Casado left

the control panel unlocked when A.H. exited his cell to shower. And that doing

so—whether consciously or not, and whether A.H. knew the panel was unlocked

or not—created some risk that A.H. might access the control panel, despite the

presence of two additional corrections officers nearby and the absence of any

other detainees in the common area.

      It is likewise true these circumstances created some risk that A.H. might

somehow coordinate with J.S. and J.V.—who were segregated from one another

upstairs—to unlock A.L.’s cell. And that none of the three corrections officers

present would intervene before some combination of A.H., J.S., and J.V. made


      4
         Judge Baldock concludes the plaintiff has satisfied her burden to
demonstrate an objective and substantial risk of serious harm. But in reaching
that conclusion, he insists that reasonableness requires protective measures
sufficient to “ensure A.L.’s safety.” Concurring & Dissenting Op. at 14. The
failure to prevent harm, however, cannot on its own establish an objective
disregard of substantial risk. Put another way, Judge Baldock’s conclusion relies
on the fact of the assault to establish its likelihood.

                                          -7-
good on their threats against A.L. In my view, however, this cascade of unlikely

events should not overshadow the countervailing reality that corrections officers

responded swiftly and decisively to the sole incidence of threats directed against

A.L. by imposing “pre-disc” on A.H., J.S., and J.V.

      Given the unlikelihood that A.H.—while subject to “pre-disc”—would

successfully access the unlocked control panel in the presence of three corrections

officers, I would describe the risk these circumstances posed to A.L. as

attenuated, rather than substantial. I would accordingly conclude the plaintiff has

failed to demonstrate the requisite substantial risk of serious harm to carry her

burden under the objective component of our inquiry.

             2. Subjective Inquiry

      I would also conclude the corrections officers lacked awareness of the facts

necessary to infer subjective knowledge of this risk. Our subjective inquiry

requires that prison officials manifest actual knowledge of facts from which an

inference could be drawn regarding the existence of a substantial risk. Farmer,

511 U.S. at 837. The Supreme Court has likewise emphasized that prison

officials must actually draw the appropriate inference. Id. at 837–38 (“[A]n

official’s failure to alleviate a significant risk that he should have perceived but

did not, while no cause for commendation, cannot under our cases be condemned

as the infliction of punishment.”).


                                          -8-
      As a threshold observation, the record discloses nothing to suggest the

corrections officers actually drew the inference of substantial risk to A.L. To be

sure, the record certainly suggests some level of negligence. Taken as a whole,

however, the fact that three officers allowed A.H.—and only A.H.—outside of his

cell while the control panel remains unlocked does not satisfy the subjective

inquiry’s requirement of actual knowledge.

      As Judge Carson’s concurring opinion acknowledges, and as Judge Baldock

argues in his partial dissent, the case against Sergeant Luna is strongest, on

account of his firsthand experience with at least one prior incident of

unauthorized access. 5 But even if Sergeant Luna or the others were familiar with

these incidents, I do not believe we can conclude they actually drew the inference

of substantial risk to A.L. For one, all of these incidents transpired more than a




      5
         The record discloses four incidents involving the control panel in the
eighteen months that preceded this assault. Two of these cases—October 2014
and February 2015, respectively—apparently involved detainees taunting
corrections officers. In the latter instance, the incident report lists Sergeant Luna
as the supervising officer. Two other incidents—November 2014 and January
2015, respectively—bear greater similarity to the circumstances of this case.
In November 2014, one detainee lured the sole corrections officer present to a
nearby closet on the pretext of retrieving a mop so that a second detainee could
access the control panel and unlock cells occupied by a third co-conspirator and
their eventual victim. The third detainee then attacked the victim in his newly-
unlocked cell. In January 2015, a single detainee somehow accessed the control
panel to unlock another detainee’s cell. It is not clear whether any of the cases
involved detainees in pre disc.

                                         -9-
year before the attack on A.L. Moreover, only two of them actually involved

detainee-on-detainee violence.

      From what best I can discern from the record, both incidents involved

readily-distinguishable factual circumstances. In the first incident, one detainee

lured the duty officer to a nearby closet on pretext of retrieving a mop so that a

second detainee could access the control panel and unlock cells occupied by a

third co-conspirator and their eventual victim. Notwithstanding a superficial

resemblance, several significant differences undermine the connection between

this incident and the assault on A.L. As a condition of “pre-disc,” A.H. was the

sole detainee permitted in the common area. And three corrections officers—as

opposed to just one—observed his movements from their perch, just yards away

from the commissary kiosk and the control panel.

      The record discloses fewer specifics about the details of the second

incident. But we know a single detainee somehow accessed the control panel to

unlock another detainee’s cell. And that he attacked the second detainee. The

record does not disclose whether other detainees were present within the common

area, or how many, if any, corrections officers might have been supervising the

detainees. For these reasons, I would conclude the same logic that undermines

the applicability of the previous incident to the assault on A.L. applies to this

incident.


                                         -10-
      None of these distinctions should excuse the non-constitutional significance

of these incidents. Whenever a detainee—particularly a juvenile—suffers

violence at the hands of another detainee, it is important for the facility to

identify and to address whatever underlying issues may have contributed to that

harm. By the same token, we must acknowledge that not every wrong will sound

in constitutional right and remedy. And—in part because these prior incidents

present distinguishable factual circumstances—I cannot infer subjective

knowledge of the supposed substantial risk these circumstances posed to A.L.

      To the extent, moreover, that we did infer subjective knowledge, Ms.

Contreras has provided no evidence to suggest the corrections officers actually

reached that inference. Even if I shared the conviction that reasonable corrections

officers should have inferred A.H.’s plans from two previous incidents that

transpired more than a year prior to these events, the Supreme Court has

emphasized that the Eighth Amendment requires more than ordinary recklessness:

“[W]e cannot accept petitioner’s argument . . . that a prison official who was

unaware of the substantial risk of harm to an inmate may nevertheless be held

liable under the Eighth Amendment if the risk was obvious and a reasonable

prison official would have noticed it.” See Farmer, 511 U.S. at 841–42 (emphasis

added). Said simply, we do not require corrections officers to read minds.




                                          -11-
      Although the corrections officers sought to protect A.L. from harm, it

seems likely that negligence undermined their efforts. Negligence offers much

cause for concern here; but precedent tells us it cannot elicit constitutional

intervention. See, e.g., Berry v. City of Muskogee, 900 F.2d 1489, 1495–96 (10th

Cir. 1990) (observing that deliberate indifference requires a greater degree of

fault than negligence or gross negligence). To be clear, the facility likely could

have addressed the risk of detainee-on-detainee violence more effectively. But

we must abide by the Supreme Court’s mandate to assess both objective risk and

subjective awareness of that risk.

      The subjective inquiry requires that we ask whether the officers knew of a

substantial risk and consciously disregarded the dangers that risk posed to A.L. I

cannot infer subjective knowledge of any substantial risk to A.L. from this record.

And no evidence indicates the corrections officers manifested the requisite actual

knowledge of this risk, in any event. I would accordingly conclude that Ms.

Contreras has failed to carry her burden.

      B. Clearly Established Law

      Even if we were to conclude a constitutional violation had occurred, the

circumstances of this case nonetheless cannot satisfy the rigorous standards the

Supreme Court has articulated for clearly established law. A “clearly established

right is one that is sufficiently clear that every reasonable official would have


                                         -12-
understood that what he is doing violates that right.” Mullenix v. Luna, 136 S. Ct.

305, 308 (2015) (citations and quotation marks omitted).

      We need not “require a case directly on point,” but the Supreme Court has

cautioned that “existing precedent must have placed the statutory or constitutional

question beyond debate.” Id. (citations and quotation marks omitted). This is

because qualified immunity is meant to “protect[] all but the plainly incompetent

or those who knowingly violate the law.” Id. (citations and quotation marks

omitted). The Supreme Court has repeatedly instructed lower courts “not to

define clearly established law at a high level of generality.” Id. (citations and

quotation marks omitted).

      As the Court has likewise emphasized “[t]he dispositive question is whether

the violative nature of particular conduct is clearly established.” Id. (citations

and quotation marks omitted) (emphasis in original). Such an inquiry “must be

undertaken in light of the specific context of the case, not as a broad general

proposition.” Id. (citations and quotation marks omitted) (emphasis added).

      Ms. Contreras frames the constitutional violation at a high level of

generality: “[A] known but disregarded threat to an inmate’s physical safety,

combined with evidence of prior assaults and information about a specific threat

can establish deliberate indifference.” Aplt. Br. 21. As a threshold matter, I




                                         -13-
doubt this formulation can satisfy the rigorous standards for specificity required

by the Supreme Court. 6 See Mullenix, 136 S. Ct. at 308.

      But even if—for the sake of argument—we take this rule as given, the two

Tenth Circuit authorities cited most extensively by Ms. Contreras, Berry v. City of

Muskogee, 900 F.2d 1489 (10th Cir. 1990), and Howard v. Waide, 534 F.3d 1227

(10th Cir. 2008), do not yield fair notice of a constitutional violation in this case.

      In Berry, we held that a reasonable jury could conclude corrections officers

had manifested deliberate indifference to the prospect of violence when one

inmate was murdered by two others he had testified against at trial. 900 F.2d at

1498. Several observations readily distinguish this case from Berry. For one, the

corrections officers in Berry took no action upon learning of the potential threat

posed by the inmate’s co-defendants. In this matter, by contrast, corrections

officers placed all three aggressors onto “pre-disc” immediately upon their first

and only threats to A.L.

      Moreover, in Berry the perpetrators freely roamed the facility to access the

murder weapon—a wire from a broom stored in a common area—under the



      6
         As Judge Carson acknowledges, we have previously applied a “sliding
scale” analysis to determine whether clearly established law prohibits official
conduct. I share his reservations regarding the “sliding scale” approach, given
recent guidance from the Supreme Court. See also Mark. D. Standridge, Requiem
for the Sliding Scale: The Quiet Ascent—and Slow Death—of the Tenth Circuit’s
Peculiar Approach to Qualified Immunity, 20 Wyo. L. Rev. 43 (2020).

                                         -14-
nominal supervision of just one corrections officer. Id. at 1497. In this case—on

account of the “pre-disc” precautions we have already discussed—A.H. was

permitted outside of his cell only when other detainees were locked securely

within theirs. And only then when not one, but three officers were present to

oversee his activities. In our view, Berry cannot clearly establish a constitutional

violation under the circumstances we now consider.

      In Howard, we reversed the district court’s decision granting summary

judgment to corrections officers who failed to intervene when a newly-transferred

inmate complained that members of the same prison gang who sexually abused

him at a prior facility once again had begun to threaten him. 534 F.3d at

1241–42. The inmate was sexually assaulted three times before corrections

officers acted on his request to be relocated to a facility that did not contain

members of this gang. Id. at 1233–34.

      In my view, the same central observation that distinguished this case from

Berry applies with equal force to Howard. Here, corrections officers placed all

three aggressors onto “pre-disc” lockdown as soon as they threatened A.L. Of

course, Sergeant Luna, Officer Casado, and Cadet Platero should have been more

attentive. Perhaps more suspicious, too. And certainly less distracted by the

television. But we cannot ascribe constitutional significance to their negligence.




                                          -15-
      Both Berry and Howard clearly establish that credible threats merit

reasonable response. These authorities do not, however, demand perfection under

the challenging circumstances that corrections officers often confront; for the

Supreme Court has observed that “not . . . every injury suffered by one prisoner at

the hands of another [will] translate into constitutional liability.” Farmer, 511

U.S. at 834 (cleaned up).

      The out-of-circuit authorities cited by Ms. Contreras fare little better. In

Erickson v. Holloway, 77 F.3d 1078, 1080 (8th Cir. 1996), an inmate accessed an

electronic control panel only after corrections officers left the room that housed

the panel entirely unattended for six minutes. Given the Supreme Court’s

insistence that we contemplate “the specific context of [this] case,” a world of

difference separates the facts of Erickson from the situation we confront. See

Mullenix 136 S. Ct. at 308. After all, Sergeant Luna, Officer Casado, and Cadet

Platero never left the common room unattended for any period of time.

      The same problem undermines Ms. Contreras’ reliance upon Street v.

Corrs. Corp. of Am., 102 F.3d 810 (6th Cir. 1996). In that case, a corrections

officer—using an electronic control panel—opened every door in the unit after

one inmate had threatened to assault another. See id. at 813–14. The inmate

made good on this threat, and the Sixth Circuit reversed the district court’s

decision granting summary judgment to the corrections officer. Id. at 816. In this


                                         -16-
case, by contrast, Sergeant Luna, Officer Casado, and Cadet Platero imposed and

enforced a regime of “pre-disc” lockdown against A.H. and his co-conspirators

that sought to mitigate the risks all three aggressors might pose to A.L.

      Nor does the final authority Ms. Contreras cites extensively, Junior v.

Anderson, 724 F.3d 812 (7th Cir. 2013), clearly establish a constitutional

violation under these circumstances. In that case, a corrections officer all but

ignored the revelation that two cells that should have been secured remained

unlocked. See id. at 813–14. After an inmate who should have been secured in

one of these cells subsequently joined several others in attacking another prisoner,

the Seventh Circuit reversed the district court’s decision granting summary

judgment to the corrections officer, who had also abandoned her post for at least

fifteen minutes. See id. at 815.

      In my view, the same differences that distinguish Erickson and Street from

“the specific context of [this] case” also diminish the significance of Junior. See

Mullenix 136 S. Ct. at 308. Although the record discloses that Officer Casado

and Cadet Platero may have realized that the control panel remained unsecured,

only one detainee—A.H., who was subject to “pre-disc” lockdown—was present

in the common area. And all three corrections officers remained just steps away

from their charge, as well as the electronic control panel.




                                         -17-
      It is, of course, true that some “constitutional violation[s] may be so

obvious that similar conduct seldom arises in our cases,” such that “it would be

remarkable if the most obviously unconstitutional conduct should be the most

immune from liability only because it is so flagrantly unlawful that few dare its

attempt.” Lowe v. Raemisch, 864 F.3d 1205, 1210–11 (10th Cir. 2017) (citations

and quotation marks omitted). But we have construed this functional exception to

the presumption against fair notice quite narrowly, as we must effectively

conclude “our precedents render the legality of the conduct undebatable.” See id.

at 1211 (citing Aldaba v. Pickens, 844 F.3d 870, 877 (10th Cir. 2016)). This is

not such a case.

      In sum, no authorities clearly establish a constitutional violation under

these circumstances.

                                III. Conclusion

      For the reasons previously articulated, I would affirm the district court’s

decision to grant summary judgment in this matter.




                                        -18-
18-2176, Contreras v. Dona Ana Board of County Commissioners

CARSON, J., Concurring in part and concurring in the judgment

       Make no mistake. We expect corrections officers to protect those under their

supervision—especially children. The officers here—more attuned to a television show

than the juveniles in their charge—allowed violent inmates to brutally assault A.L. I find

their failure to protect A.L. inexcusable. But 42 U.S.C. § 1983 provides no remedy to

Plaintiff for unprofessional or negligent conduct. Instead, Plaintiff may only recover

against the officers if they violated a clearly established constitutional right. We begin,

therefore, by determining whether Plaintiff has met her burden.

       Plaintiff credibly argues that the officers’ conduct violated A.L’s constitutional

rights. She presents a strong case against the supervisor—Officer Luna. After all, he

knew that inmates previously accessed the control panel to commit violence against one

another. But the other officers did not share Luna’s prior knowledge. So the case against

them is not so clear.

       Even so, I would not reach the constitutional question because, even if the officers

violated A.L’s constitutional rights, those rights were not clearly established. When our

body of caselaw contains no case with remarkably similar facts, we look to a “sliding

scale” analysis to determine whether clearly established law prohibited an officer’s

conduct. Casey v. City of Fed. Heights, 509 F.3d 1278, 1284 (10th Cir. 2007). Under

the sliding scale, the worse the conduct given prevailing constitutional principles, the less

specificity is required from prior caselaw to clearly establish the violation. Id.
       Some recent decisions suggest the sliding scale approach may conflict with current

Supreme Court authority, but no case has overruled it. See Lowe v. Raemisch, 864 F.3d

1205, 1211 n.10 (10th Cir. 2017) (noting our sliding scale approach may allow us to find

a clearly established right even when a precedent is neither on point nor obviously

applicable); Aldaba v. Pickens, 844 F.3d 870, 874 n.1 (10th Cir. 2016). With no case

overruling it, the sliding-scale approach lives in this Circuit. But that said, we must apply

it cautiously as contemporary Supreme Court cases require an ever-increasing level of

factual similarity for prior decisions to place a statutory or constitutional question beyond

debate.1 Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (emphasizing that Court has

repeatedly told lower courts not to define clearly established law at a high level of

generality).

       I view this case as exceedingly close on both prongs of the qualified immunity

analysis. Ultimately, however, I conclude the precedents from this Circuit and the

Supreme Court do not place the constitutional question beyond debate (even considering

the sliding scale approach). Plaintiff’s claims must therefore fail against the individual

officers. So I join Chief Judge Tymkovich’s opinion as far as it addresses the “clearly

established” prong of the qualified immunity analysis. Because I would not reach the




       1
         The Supreme Court has remanded at least one case we decided under the sliding
scale approach for further consideration of whether the relevant body of law “clearly
established” a constitutional question. Pickens v. Aldaba, 136 S. Ct. 479 (2015).
Although we originally decided the sliding scale warranted finding a right “clearly
established,” on remand we determined our prior caselaw did not sufficiently mirror the
factual circumstances of the case to sustain that finding. Aldaba, 844 F.3d at 879.
                                              2
constitutional question, I join neither Judge Baldock’s nor Judge Tymkovich’s well-

presented analysis of that issue.

       That leaves Plaintiff’s Monell claim against the Board. The district court

determined that Plaintiff’s claim against the Board failed as a matter of law because she

did not satisfy the third element for municipal liability—deliberate indifference. The

district court determined that the Board could not be deliberately indifferent to a

constitutional right unless the right is clearly established. See, e.g., Arrington-Bey v.

City of Bedford Heights, 858 F.3d 988, 994 (6th Cir. 2017). And because the district

court found the right was not clearly established, it ruled the Board could not have been

deliberately indifferent to A.L.’s rights. I agree.

       Whether a municipal policymaker can be liable for deliberate indifference to a

constitutional right that has not yet been established is an interesting one. And the

answer depends on the type of claim alleged against the municipality. Consider first a

claim based directly on a municipal act such as the termination of a municipal employee

without due process. In that case, “the violated right need not be clearly established

because fault and causation obviously belong to the city.” Arrington-Bey, 858 F.3d at

994–95.

       But then consider a claim based on a municipality’s failure to properly train its

employees. There, the theory stems from the municipality’s failure to teach its

employees not to violate a person’s constitutional rights. In that posture, the

“municipality’s alleged responsibility for a constitutional violation stems from an

employee’s unconstitutional act [and the municipality’s] failure to prevent the harm must

                                              3
be shown to be deliberate under ‘rigorous requirements of culpability and causation.’”

Id. at 995 (quoting Bd. of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 415

(1997)). Thus, the violated right in a failure to train case “must be clearly established

because a municipality cannot deliberately shirk a constitutional duty unless that duty is

clear. Id. The Second, Sixth, and Eighth Circuits have each reached this conclusion.

Townes v. City of New York, 176 F.3d 138, 143–44 (2d Cir. 1999); Arrington-Bey, 858

F.3d at 995; Szabla v. City of Brooklyn Park, 486 F.3d 385, 393 (8th Cir. 2007) (en

banc).

         Judge Baldock believes that in application this means the district court

inappropriately granted the Board qualified immunity. I agree that municipalities cannot

invoke the doctrine of qualified immunity. Owen v. City of Independence, 445 U.S. 622,

624–25 (1980) (holding that municipalities cannot assert the doctrine of qualified

immunity). But this case differs remarkably from Owen. Owen arose from a claim of

deliberate municipal indifference where the municipality directly caused the

constitutional injury. Id. at 633. Here, by contrast, Plaintiff advances a failure to train

theory in which she “must show not only that an employee’s act caused a constitutional

tort, but also that the city’s failure to train its employees caused the employee’s violation

and that the city culpably declined to train its ‘employees to handle recurring situations

presenting an obvious potential for such a violation.’” Arrington-Bey, 858 F.3d at 995

(citing Brown, 520 U.S. at 409). The Supreme Court’s statement “obvious potential for

such a violation” requires that the constitutional violation be obvious (i.e., clearly

established). Requiring that the right be clearly established in this context does not give

                                               4
qualified immunity to municipalities; it simply follows the Supreme Court’s demand

“that deliberate indifference in fact be deliberate.” Arrington-Bey, 858 F.3d at 995

(citing Szabla, 486 F.3d at 394).

       Plaintiff alleged the County engaged in deliberate indifference by failing to

adequately train its correction officers. For the reasons discussed above, however,

Plaintiff’s claim must fail because she cannot show the right the Board violated was

obvious. I would therefore affirm the district court’s order granting summary judgment

to the Board on the Monell claim. I thus concur in the judgment on the Monell claim,

although on a different ground than Chief Judge Tymkovich who concluded no

constitutional violation occurred.

       For these reasons, I respectfully concur in part and concur in the judgment.




                                             5
18-2176, Contreras v. Doña Ana Board of County Commissioners

BALDOCK, Circuit Judge, concurring in part, dissenting in part.1

       Corrections officers cannot absolutely guarantee the safety of those in their care.

Nor does the Constitution sweep so broadly as to require every cell in a detention center to

always remain locked for the protection of its guests. But after violent threats have been

made by a group of particularly violent detainees, any reasonable official cognizant of his

duty to protect would know that the failure to secure the control panel while a would-be

assailant is outside his cell is objectively unreasonable.

       As my colleagues accurately point out, qualified immunity protects “all but the

plainly incompetent.” Concurring Op. at 13 (Tymkovich, C.J.) (quoting Mullenix v. Luna,

136 S. Ct. 305, 308 (2015) (per curiam)). Because Sergeant Luna’s conduct was plainly

incompetent, qualified immunity should afford him no shelter. And because Doña Ana

County Detention Center (DACDC) was deliberately indifferent to a pattern of tortious

conduct by its employees, it cannot be shielded from liability on the ground that A.L.’s

asserted constitutional right was not clearly established. For these reasons, I would reverse

the district court’s grant of summary judgment to Sergeant Luna and the DACDC and

remand for further proceedings. I therefore respectfully dissent.




       1
        The parties have my apologies for the delay in issuing this decision. Unfortunately,
too many cases in our civil justice system today drag on for far too long. My colleagues
and I strive to counteract this lamentable trend by efficiently resolving appeals. But
sometimes we fail, and it is the parties who must bear the burden of our shortcomings.
                                               I.

       The historical facts relevant to this appeal, unlike the inferences to be drawn from

them, are undisputed.2 On the evening of May 3, 2016, officials booked A.L., then fourteen

years old, into the DACDC after he allegedly violated his probation by disregarding his

curfew. At the time of A.L.’s detention, the three juveniles responsible for the forthcoming

attack on him, J.V., J.S., and A.H., were also detained at the DACDC. All three juveniles

had exhibited disciplinary problems just days and hours prior to their attack on A.L.

       On April 25, 2016, for example, J.S. attacked another juvenile detainee in the

dayroom “by punching him several times in the face.” Three other detainees were soon

attacking the victim as well. J.S. stated he attacked the victim because he “had been talking

shit the day before.” DACDC officials placed J.S. on “pre-disciplinary lockdown” (pre-

disc) for his aberrant behavior.

       A.H was also placed on pre-disc on April 22. A DACDC caseworker’s notes on

A.H. indicate that on April 25 “[p]er Sgt. Luna[,] [A.H.] is not able to go to medical for lab

draw due to inmate being aggressive and uncooperative with staff at this time. Per Sgt.

Luna[,] ‘it is not safe to take [A.H.] out of his cell.’ Will continue to monitor.” As reflected

by a psychiatrist’s evaluation report, A.H. believed he had an “anger problem” and that

“people [were] wanting to get [him].” A.H. stated: “I go off on everyone when I get mad.”


       2
        To properly analyze whether Plaintiff has carried her burden to withstand the
defense of qualified immunity at the summary judgment stage, one must begin by
considering all material facts contained in the record. Chief Judge Tymkovich
conspicuously discounts, among other things, recent past incidents in the DACDC juvenile
pod where detainees accessed the control panel and the three assailants’ known violent
tendencies—in particular those of A.H.

                                               2
        When A.H. was taken off pre-disc on April 30 and allowed to leave his cell, he

wasted no time in yelling out “it’s time to get on lockdown again.” Moments later,

A.H. approached a table in the dayroom where J.V. sat with J.S. and said something

to J.S. At this point, J.V. and A.H. began to argue. J.V. then stood up and “went

towards [A.H.] and began punching him in the face and head with closed fists. [A.H.]

. . . punched back with closed fists.” After officers separated the two miscreants and

medical staff cleared A.H., he returned to the dayroom. There, A.H continued his

disruptive behavior by yelling “obscenities and gang slurs toward [J.V.],” causing yet

another fight. J.V. reported the fight broke out because “[A.H.] kept talking ‘shit’ to

him and . . . went after him.” As a result of their altercation, both J.V. and A.H. were

placed on pre-disc.

        Following lockdown around 9:30 p.m. on May 3, the evening before the attack

on A.L., the three soon-to-be assailants, all fresh off pre-disc, once again became

disruptive. J.V. began banging on his cell door, broke his county-issued cup and

deodorant stick, and covered his cell window with his mattress and sheets. Even after

the officer on duty uncovered J.V.’s window, he continued to bang and kick on his

door.    Around 10:15 p.m., J.S. and A.H. joined J.V. and began kicking on their cell

doors. The juveniles refused to discontinue their disruptive behavior.

        Around 10:22 p.m., officials brought A.L. into the juvenile pod’s dayroom. The

dayroom is surrounded by two levels of individual cells. J.V., J.S., and A.H. were housed

separately on the pod’s second level. When A.L. entered the dayroom, the trio began

yelling at A.L., telling him they were going to “fuck him up.” A.L. was placed in a cell on


                                            3
the second level near the others. As a result of their disruptive behaviors and threats, J.V.,

J.S., and A.H. were again placed on pre-disc. While on pre-disc, the three juveniles were

to be confined to their cells except when they were individually permitted to engage in

recreation time, shower, use the phone, and access the commissary kiosk. None of the

three were allowed out of their cells while any one of the others or A.L. was out of his cell.

       Shortly after 9:00 a.m. the next morning, A.H., still on pre-disc, was alone

outside his cell. He had just finished showering in the shower room located on the

north side of the dayroom. Consistent with their placement on pre-disc the night

before, J.V. and J.S. remained locked in their cells, as did A.L. Defendants, Sergeant

Luna, Officer Casado, and Cadet Platero, were sitting at tables in the juvenile pod’s

dayroom watching television.         Officer Casado, who had been employed at the

DACDC for just over a year, was the assigned dayroom officer. Sergeant Luna, the

supervising officer, had been employed at the DACDC for twenty-three years. Cadet

Platero had been employed at the DACDC for just over two months.

       All three Defendants knew J.V., J.S., and A.H. had threatened to assault A.L. the

night before and were on pre-disc as a result. The record is unclear as to whether Casado

or Platero were aware of the precise nature of the trio’s recent disciplinary problems at the

DACDC, but Defendants’ response brief tells us they knew the three were “generally

violent.” The brief also tells us Sergeant Luna knew the three had “histories of assault at

DACDC.” And Sergeant Luna specifically was aware, as illustrated by the caseworker’s

April 25 notes on A.H., that A.H. was a problem and not to be trusted outside his cell.




                                              4
      Located on the juvenile pod’s west wall in front of where the individual

Defendants were sitting was a commissary kiosk. Five to ten feet left of the kiosk,

on a podium referred to as the “Officers’ Platform Station,” was a control panel used

to electronically lock and unlock the juvenile pod’s cell doors.   The control panel is

a touchscreen device that allows an officer to lock or unlock individual cell doors

with the touch of a button after entry of a security code or password. Officers may

log off or lock the panel with the touch of a button rendering it ineffective until

someone with a security code once again logs in.

      The closest thing in the record to a written DACDC policy about locking the

control panel is found in a code of ethics contained in the “Standard Operating

Procedures” manual for the DACDC. The code provides:

       A.     If an officer is going to leave his workstation, it must
              either be locked or the officer must log off.

       B.     If an officer happens to come upon a workstation that was
              left open and unlocked by another user, it is the officer’s
              responsibility to log that user off and log in under their
              username and password if they are going to use it.

      After showering, A.H. asked Sergeant Luna for permission to access the

commissary kiosk. Sergeant Luna granted permission. On a security tape, one sees

J.V. and J.S. standing in their second-level cells watching events transpire in the

dayroom. As A.H. approached the kiosk, he looked over his shoulder to see if any of

the Defendants were paying attention. They were watching TV. When A.H. sensed




                                           5
his opportunity, he approached the control panel, which he obviously suspected might

be unlocked (he was right), and proceeded to open J.V.’s, J.S.’s, and A.L.’s cell doors.

       J.V. and J.S. immediately exited their cells and ran into A.L.’s neighboring cell,

closing the door and causing it to lock behind them. Making good on their threats, J.V.

and J.S. began to beat A.L.     A.H. avoided Officer Casado’s pursuit, ran up the stairs,

and locked himself in his own cell while the chaos ensued. Sergeant Luna and Officer

Casado ran upstairs to A.L.’s cell. Cadet Platero opened A.L.’s cell from the control

panel down below. When J.V. and J.S. refused to stop beating A.L., Sergeant Luna

doused the two with pepper spray. A.L. was transported to the hospital. As a result

of the attack, he suffered a broken jaw, was rendered unconscious, and was left

bleeding from both ears.

       The day after the attack on A.L., Lieutenant Mendoza of the DACDC’s Professional

Standards Unit interviewed Sergeant Luna and Officer Casado. Officer Casado said this

about securing the control panel in the juvenile pod:

        [Casado] did confirm that the control panel can be locked if needed
        but that he does not remember if he locked it in this instance. He stated
        that he believes nobody on his shift logs off from the panel as normal
        practice when he walks away from the officers’ podium. He stated that
        since he has been assigned to juvenile . . . he has never been directed
        to log off the panel. He did confirm that he was the last person at the
        officers’ podium before the incident occurred.

       Sergeant Luna disagreed with Casado, however, when Mendoza questioned him

about control panel procedures in the juvenile pod:

        I questioned [Sgt. Luna] regarding whether or not officers on his shift
        are locking the control panel when they locate themselves away from
        the podium. He stated that it is common practice for staff on his shift

                                             6
        to lock the panel but that he was not watching to see if Casado locked
        it in this instance. He stated that he has to assume that Casado would
        have locked it as other officers do, but he does not stand next to all
        officers each time they move away from the podium. He stated that
        ever since juvenile had been moved to the adult side, there was never
        a directive given to him about locking the panel although it was
        getting done.

       Rather than submitting to an interview the day after the incident, Cadet Platero

drafted a memorandum in which she indicated that “when she observed Officer Casado

get up from his post at the officers’ podium to sit at the table, she noticed that he did

not lock the control panel that opens each cell in the dayroom.” During an interview

with Lieutenant Mendoza about three weeks after the incident, Platero confirmed that

she witnessed “Officer Casado walk away from the officers’ podium without locking

the control panel.”

       Notably, in an affidavit executed two months after the attack on A.L., Officer

Casado changed his story. Casado now attests that during his training at the DACDC,

he was “specifically” told (I wonder by whom) that the policy of the DACDC was to

log out of the control panel after he used it, rendering the control panel ineffective until

someone with a security code once again logged in. Casado says he was “never”

instructed nor allowed to leave the control panel unlocked.

       Cadet Platero similarly attests that during her training she was instructed (I

wonder by whom) on the use of the control panel: “I was trained that I should always

lock or log out of a control panel before leaving it. Before the incident, I saw Casado

leave the control panel unlocked which I knew to be a policy violation, but I did not alert

anyone.” Sergeant Luna attests that he instructs all officers under his supervision “to lock


                                             7
all pods’ control panels, including the juvenile pod.” Sergeant Luna states he has “never”

instructed a cadet or detention officer to leave the control panel unlocked at the DACDC;

nor is he aware of any other sergeants or supervising officers ever having done so.

       Importantly, A.H.’s unauthorized use of the unlocked control panel was not the first

time a detainee at the DACDC had improperly accessed the control panel in the juvenile

pod’s dayroom. Juvenile detainees had accessed the control panel on at least four prior

occasions beginning in October 2014, or about eighteen months prior to the attack on A.L.

On October 25, 2014, a detainee insisted on crossing his body over the “red line” in front

of the control panel. After being warned, the detainee again crossed the red line and leaned

his body against the control panel. As a result, DACDC officials placed him on pre-disc.

The fourth incident was much like the first. On February 12, 2015, a juvenile detainee at

the DACDC “kept crossing the red line and laying [his] hands on the control panel.” When

the detainee crossed the line and touched the control panel a second time, he too was placed

on pre-disc. The incident report lists Sergeant Luna as the juvenile pod’s supervising

officer at the time of this infraction.

       Unfortunately, the second and third incidents involving a juvenile detainee’s

unauthorized access to the control panel were not so harmless. The similarities between

those two incidents and the incident at issue are substantial. Less than a month after the

first incident, on November 23, 2014, a juvenile detainee asked the officer on duty to

retrieve a mop from the dayroom closet. When the officer did so, a second detainee

accessed the dayroom’s control panel, which was unlocked, and opened the cells of a third

and fourth detainee. The third detainee then ran from his unlocked cell into the unlocked


                                             8
cell of the fourth detainee and attacked him. After order had been restored, an assisting

officer was escorting the third detainee to booking when he saw him toss a white object

toward the trash can. The object was a sharpened portion of a toothbrush designed for use

as a weapon.

       A third incident occurred on January 20, 2015. On that date, a juvenile detainee

attacked another detainee in the latter’s cell. The assailant told officials that “he went

towards the officers’ desk, crossed the red line and opened the other detainee’s cell by

pushing a button on the dayroom [control] panel.” The assailant admitted he went into the

victim’s cell and threw the first punch because the victim had called him a “snitch.”

According to the incident report, both detainees were placed on pre-disc and the “dayroom

panel was disabled due to this incident.” When the control panel in the juvenile pod again

became operational is unclear from the record—certainly too soon from A.L.’s perspective.

                                              II.

       To survive summary judgment as to Defendants’ individual liability under § 1983,

Plaintiff must show (1) sufficient evidence exists for a factfinder to conclude one or

more of the individual Defendants violated A.L.’s constitutional right to due process

by failing to protect him from violence at the hands of other detainees, and (2) this right

was clearly established at the time of the violation. Matthews v. Bergdorf, 889 F.3d

1136, 1143 (10th Cir. 2018). Because the individual Defendants assert the defense of

qualified immunity, the burden is on Plaintiff to establish her right to proceed against each

Defendant individually. Id. at 1144–45. Plaintiff has undoubtedly carried this burden with

respect to her claim against Sergeant Luna.

                                              9
                                             A.

       In determining whether A.L.’s constitutional rights were violated, we must view the

evidence in the light most favorable to Plaintiff and refrain from resolving factual disputes

in favor of the individual Defendants (i.e., the parties seeking summary judgment). See

McCoy v. Meyers, 887 F.3d 1034, 1044–45 (10th Cir. 2018). When all the evidence is

properly considered under this standard, a reasonable jury could find Sergeant Luna was

deliberately indifferent to the substantial risk of harm with which J.V., J.S., and A.H. had

threatened A.L.

                                             1.

       The point of departure for our inquiry into whether any of the individual

Defendants caused A.L. to suffer a constitutional deprivation is the Supreme Court’s

decision in Farmer v. Brennan, 511 U.S. 825 (1994). Farmer established that the Eighth

Amendment’s prohibition against cruel and unusual punishment imposes a duty on

officials to provide prisoners with “humane conditions of confinement.” Id. at 832.

Prison officials who are aware of a substantial risk to an inmate’s safety have a duty to

protect the inmate from harm and therefore must take reasonable steps to guarantee his

safety. Id. at 832–33.

       But of course, absent a formal adjudication of guilt against A.L., the Eighth

Amendment has no application.         Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979).

Nevertheless, “[i]n evaluating the constitutionality of conditions . . . of pretrial detention

that implicate only the protection against deprivation of liberty without due process of law,

. . . the proper inquiry is whether those conditions amount to punishment of the detainee.”


                                             10
Id. at 535. To determine whether the evidence is sufficient for a jury to find any or all of

the individual Defendants “punished” A.L. and deprived him of liberty without due process

of law in violation of the Fourteenth Amendment, Tenth Circuit precedent requires us to

employ an analysis identical to the analysis we employ in Eighth Amendment cases

challenging a prisoner’s conditions of confinement under a failure-to-protect theory. Perry

v. Durborow, 892 F.3d 1116, 1121 (10th Cir. 2018); cf. Wolfish, 441 U.S. at 546 n.28

(finding “no reason” to distinguish between pretrial detainees and convicted inmates in

reviewing a correctional center’s security practices).

       Before a jury may find an individual Defendant violated A.L.’s right to due

process, Plaintiff must satisfy two elements: one objective and one subjective.

Farmer, 511 U.S. at 834. To satisfy the objective component, Plaintiff must show

A.L. was detained “under conditions posing a substantial risk of serious harm.” Id.

If Plaintiff satisfies this objective prong, she must then establish that at least one of

the individual Defendants was deliberately indifferent to the substantial risk A.L.

faced. Id. This is a subjective inquiry. Id.

       While “deliberate indifference entails something more than mere negligence, . . .

it is satisfied by something less than acts or omissions for the very purpose of causing

harm or with knowledge that harm will result.” Id. at 835. “[T]he official must both

be aware of facts from which the inference could be drawn that a substantial risk of

serious harm exists, and he must also draw the inference.” Id. at 837. “[A]n official’s

failure to alleviate a significant risk that he should have perceived but did not, while




                                             11
no cause for commendation, cannot . . . be condemned as the infliction of punishment.”3

Id. at 838. In short, “deliberate indifference is equivalent to recklessness in this

context.” Smith v. Cummings, 445 F.3d 1254, 1258 (10th Cir. 2006).

                                          2.

      On this record, viewing the evidence in the light most favorable to Plaintiff, a

reasonable jury could conclude that A.L. faced an “objective ‘substantial risk of

serious harm.’” Howard v. Waide, 534 F.3d 1227, 1236 (10th Cir. 2008) (quoting

Farmer, 511 U.S. at 834). When DACDC officials escorted A.L. to his cell the night

before the attack, three juvenile detainees with very recent histories of disciplinary




      3
        In Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), the Supreme Court held
an objective reasonableness standard governs excessive force claims brought by
pretrial detainees under the Fourteenth Amendment. In Castro v. Cty. of Los
Angeles, 833 F.3d 1060 (9th Cir. 2016) (en banc), the Ninth Circuit imaginatively
interpreted Kingsley and held an objective standard also governs failure-to-protect
claims of pretrial detainees raised under the Fourteenth Amendment. And In
Darnell v. Pineiro, 849 F.3d 17 (2d Cir. 2017), the Second Circuit followed suit.
For years, however, federal courts across the land, including the Tenth Circuit, have
relied on Wolfish to apply Farmer’s subjective deliberate-indifference standard to
claims that state actors failed to protect pretrial detainees in violation of the
Fourteenth Amendment. See, e.g., Lopez v. LeMaster, 172 F.3d 756, 759 n.2 (10th
Cir. 1999); Walton v. Dawson, 752 F.3d 1109, 1117–18 (8th Cir. 2014). To suggest
Kingsley overturned such long-standing precedent, uninvited and sub silentio,
simply proves too much. Absent the Supreme Court overturning its own precedent
or our own, we are bound by it. And I suspect the Court may never do so because,
as Judge Ikuta ably points out in her dissent to Castro, a fundamental difference
exists between the action underlying an excessive force claim and the inaction
underlying a deliberate-indifference claim: “[A] person who unknowingly fails to
act—even when such a failure is objectively unreasonable —is negligent at most.
And the Supreme Court has made clear that ‘liability for negligently inflicted harm
is categorically beneath the threshold of constitutional due process.’” Castro, 833
F.3d at 1086 (Ikuta, J., dissenting) (quoting Kingsley, 135 S. Ct. at 2472).

                                          12
problems involving violent encounters at the DACDC, and housed in close proximity

to A.L., directly threatened to “fuck him up” while raising a ruckus. As a result, the

three juveniles, each of whom could turn violent with little warning, had been placed

on pre-disc precisely to alleviate a substantial risk of serious harm to A.L.,

themselves, and others.

      According to Defendants and Chief Judge Tymkovich, these circumstances did

not present a substantial risk of harm because the juvenile assailants were placed on pre-

disc and three corrections officers were present—physically, at least—in the dayroom

when the attack occurred. Based on these “precautions,” Defendants maintain that an

unsecured control panel cannot, as a matter of law, result in § 1983 liability for failure

to protect A.L. What this conclusion conveniently fails to acknowledge is this: A.H.

was one very troubled and volatile miscreant on the loose within easy reach of an

unlocked control panel. That panel provided ready access to J.V.’s, J.S.’s, and A.L.’s

cells. And those cells were located upstairs in close proximity to one another but at a

distance from Defendants downstairs, who were charged with the duty to protect A.L.

      Because the kiosk and control panel were in such close proximity, and J.V.’s,

J.S.’s, and A.L.’s cells were far removed from the control panel, a dozen DACDC guards

in the dayroom watching TV would not have prevented A.H. from rushing the control

panel and pushing the few buttons necessary to unlock the cell doors and facilitate the

attack on A.L. After all, what did A.H. have to lose? Another placement on pre-disc?

The facts well illustrate that A.H. could not have cared less whether he was on pre-

disc. He was on pre-disc repeatedly. Under these circumstances, branding the attack


                                           13
on A.L. as the culmination of a “cascade of unlikely events” and labeling the risk

he faced as “attenuated,” see Concurring Op. at 7–8 (Tymkovich, C.J.), wholly ignores

both the reality of the situation presented and the reality of involuntary detention.

      Defendants further argue the fact the three assailants, after threatening A.L., had

been placed on pre-disc with its accompanying restrictions illustrates reasonable

measures were taken to avert the attack. The question, however, is not whether placing

the three miscreants on pre-disc was a reasonable thing to do.     It surely was given the

trio’s recent unruly and violent behavior at the DACDC. But pre-disc is nothing more

than a label. Its terms must be enforced by reasonable and appropriate measures.

      The central question here is whether the individual Defendants acted reasonably

by leaving the control panel unsecured given the circumstances described above. Placing

the three juveniles on pre-disc and “segregating” them from each other and A.L. could

not alone ensure A.L.’s safety if such segregation was not maintained through the

implementation of reasonable measures such as securing the cell doors.                 “In

determining whether prison officials acted reasonably, we consider what actions they

took, if any, as well as available alternatives that might have been known to them”—

like securing the juvenile pod’s control panel precisely because the assailants were on

pre-disc for threatening A.L. with bodily harm.      Howard, 534 F.3d at 1240.

      A.H. was a known problem with a recent history of violent outbursts at the DACDC.

In fact, just one week before the attack on A.L., Sergeant Luna reported it was not safe to

take A.H. out of his cell. Half measures—such as sitting in the juvenile pod watching TV

near an unlocked control panel while A.H. wandered the dayroom—availed A.L. nothing.


                                            14
Defendants’ delayed reactions when A.H. rushed the control panel, as the video of the

incident shows, belies any claim that the corrections officers “observed his movements

from their perch[.]” See Concurring Op. at 7–8 (Tymkovich, C.J.).

       Just as the effectiveness of prison segregation depended on keeping cell door keys

out of the hands of would-be assailants prior to advances in technology, the effectiveness

of the segregation in this case depended on the control panel being locked and

inaccessible—a wholly unremarkable proposition. As Defendants admit in their brief:

“Excluding the unlocked control panel and [A.H.’s] access to it, DACDC’s preventative

discipline and supervision were reasonable.” (emphasis added). With that much I agree.

Thus, I would conclude that Plaintiff has created a triable issue as to whether the individual

Defendants disregarded the substantial risk of serious harm A.L. faced “by failing to take

reasonable measures to abate it.” See Farmer, 511 U.S. at 847.

                                              3.

       The next question is whether a reasonable jury could find any of the individual

Defendants recklessly disregarded the risk of serious harm to A.L when the control panel

was left unlocked and accessible to A.H. on the morning of the attack. A jury cannot decide

a detention center official’s failure to protect a victim amounted to deliberate indifference

if they preliminarily find he or she failed to perceive the significant risk of harm to the

victim, no matter how objectively obvious. Id. at 838. Where the risk is obvious such that

a reasonable person would realize it, a jury certainly may infer that a defendant did in fact

realize it. Id. at 842. Such an inference cannot be conclusive, however, “for we know that




                                             15
people are not always conscious of what reasonable people would be conscious of.” Id.

(quoting 1 W. LaFave & A. Scott, Substantive Criminal Law § 3.7, p. 335 (1986)).

       Although it is an extremely close call, I would conclude that Plaintiff has failed to

carry her burden on the subjective prong with respect to Officer Casado and Cadet Platero.

To be sure, sufficient evidence exists to conclude these Defendants knew they were

required to keep the control panel locked when not in use. Cadet Platero also knew that

Officer Casado’s failure to secure the panel was a violation of DACDC policy because she

was trained (who trained her she does not say) to lock the panel before leaving it. And of

course, any reasonable person would realize it is unsafe to leave a control panel unlocked

in a juvenile detention center at any point—much less after violent threats have been made.

       But what is missing from the calculus is evidence that these junior officers were

aware of facts from which the inference could be drawn, and also drew the inference, that

leaving the control panel unlocked posed a serious risk of harm to A.L. See id. at 837–

38. Nothing suggests, for example, that either of these corrections officers were aware of

the past incidents at the DACDC where detainees accessed the unsecured control panel and

opened the cell doors to attack other detainees. Although Officer Casado and Cadet Platero

indisputably acted negligently—and, in my view, with gross negligence—their

nonfeasance ultimately falls short of deliberate indifference.

       The same cannot be said for Sergeant Luna, however. Based on the conflicting

record evidence, a jury could infer that Sergeant Luna was aware the control panel was

unlocked at the time of the attack on A.L because it was routinely unlocked. Such an

inference arises from (1) Defendant Casado’s statements (in direct conflict with Sergeant’s


                                             16
Luna’s statements) that he believed nobody on his shift ever logged off the control panel

in the juvenile pod and he had never been trained or directed to do so; (2) Defendant

Platero’s statement that she witnessed Casado move away from the control panel without

locking it just prior to the attack but said or did nothing; (3) the “pervasive” factual dispute,

as recognized by the district court, surrounding DACDC control panel protocol or lack

thereof; and (4) A.H.’s decision to access the panel the morning of the attack.

       A reasonable jury could further infer that, as a DACDC sergeant with supervisory

responsibilities and direct knowledge of one prior incident, Luna was aware of past

problems surrounding operation of the control panel in the juvenile pod. On two previous

occasions within the past eighteen months, juvenile detainees accessed an unlocked control

panel in order to precipitate attacks on other detainees—the same unfortunate scenario we

face here. Notably, the second of these two incidents prompted DACDC officials to disable

the control panel in the juvenile pod for an unspecified time period. Sergeant Luna must

have known that the control panel in the juvenile pod was disabled for a time precisely

because of these attacks given his supervisory position at the DACDC. Moreover, Sergeant

Luna was the supervising officer in the juvenile pod on a subsequent occasion when a

detainee approached the control panel and, as a result, was placed on pre-disc.

       The past incidents involving the control panel at the DACDC cannot be dismissed

as too remote from and dissimilar to the facts presented here to bear on Sergeant Luna’s

state of mind. It is true that the first incident involved two detainees outside their cells,

whereas A.H. was the sole detainee permitted in the dayroom at the time of the attack on

A.L. But this begs the question: How many juvenile detainees does it take to access an


                                               17
unsecured control panel and push a button or two? If past incidents at the DACDC are any

indication, two may be better, but one is enough.

       Indeed, the January 20, 2015 incident involved a single detainee who accessed the

control panel, opened another detainee’s cell, and then proceeded to assault his fellow

detainee in the latter’s cell. Because the record does not provide any additional details,

Chief Judge Tymkovich attempts to discount this incident by summarily “conclud[ing] the

same logic that undermines the applicability of the previous incident to the assault on A.L.

applies to this incident.” Concurring Op. at 10 (Tymkovich, C.J.). Properly viewing the

evidence in the light most favorable to Plaintiff, however, leads to the opposite

conclusion—that is, the similarities between this incident and the incident at issue are

substantial. See McCoy, 887 F.3d at 1044–45 (explaining we must consider the facts and

all inferences in the light most favorable to the party asserting the injury).

       Last, but not least, don’t forget about Sergeant Luna’s particular knowledge

regarding A.H.’s violent propensities. Recall that Sergeant Luna specifically was aware,

as illustrated by the DACDC caseworker’s April 25 notes, that A.H. was especially

dangerous and could not be trusted outside his cell. Yet, rather than keep an eye on A.H.

while he roamed free in the dayroom, Sergeant Luna decided to watch TV. Based on

Sergeant Luna’s delayed reaction after A.H. accessed the control panel, there must’ve been

a good show on that morning.

       As John Adams once reminded us: “Facts are stubborn things; and whatever may

be our wishes, inclinations, or the dictates of our passions, they cannot alter the state of the

facts and evidence.” John Bartlett, Familiar Quotations 380 (15th ed. 1980). Given


                                              18
Sergeant Luna’s knowledge of past incidents involving the control panel and the particular

risk A.H. posed outside his cell—combined with all the other material facts in the record—

Luna’s mental state at the time of the attack is within the province of a jury, not this

Court.     For these reasons, I would conclude Plaintiff has carried her burden of

demonstrating Sergeant Luna was deliberately indifferent to A.L.’s safety and violated his

constitutional right to protection from violence.

                                             B.

         This brings me to the second part of our qualified-immunity analysis.          My

colleagues conclude that Sergeant Luna is entitled to qualified immunity even if he violated

the Constitution because A.L.’s asserted constitutional right was not clearly established at

the time of the violation. Respectfully, I remain unpersuaded.

                                              1.

         Whether Sergeant Luna may be held liable for his wrongdoing at this point

turns on the “objective legal reasonableness” of his conduct assessed in light of (1)

the factual context of this case and (2) the legal rules that were “clearly established”

at the time of the attack. White v. Pauly, 137 S. Ct. 548, 552 (2017) (per curiam)

(facts); Anderson v. Creighton, 483 U.S. 635, 639 (1987) (rules). Sergeant Luna has

nothing to worry about if his “actions could reasonably have been thought consistent

with the [rules] [he] [is] alleged to have violated.” Anderson, 483 U.S. at 638.

         In every case, we first look for a Supreme Court or Tenth Circuit decision on point

to determine whether the legal rule under which a plaintiff seeks to hold a defendant liable

is clearly established. Cordova v. Aragon, 569 F.3d 1183, 1192 (10th Cir. 2009). Absent


                                             19
any such decision, we consider whether the clearly established weight of authority from

our sister circuits holds the rule to be as the plaintiff maintains. Id. Neither the Supreme

Court nor this Court, however, has ever required “the very action in question” to have

“previously been held unlawful.” Anderson, 483 U.S. at 640; Halley v. Huckaby, 902 F.3d

1136, 1149 (10th Cir. 2018) (“[A] prior case need not be exactly parallel to the conduct

here for the officials to have been on notice of clearly established law.”). Instead, “in the

light of pre-existing law the unlawfulness must be apparent.” Anderson, 483 U.S. at 640.

       To be sure, prior decisions involving similar facts provide strong support for a

conclusion that the law was clearly established. This is why, in most cases, “like”

decisions are necessary before we reach such a conclusion. They are not necessary

in every case, however, because the Supreme Court has told us that “general

statements of the law are not inherently incapable of giving fair and clear warning”

to reasonable persons. Hope v. Pelzer, 536 U.S. 730, 741 (2002) (quoting United

States v. Lanier, 520 U.S. 259, 271 (1997)).

       Hope recognized that “a general constitutional rule already identified in the

decisional law may apply with obvious clarity to the specific conduct in question,

even though ‘the very action in question has not previously been held unlawful.’” Id.

(quoting Lanier, 520 U.S. at 271). Such recognition was possible because, in Hope,

the Court “shifted the qualified immunity analysis from a scavenger hunt for prior

cases with precisely the same facts toward the more relevant inquiry of whether the

law put officials on fair notice that the described conduct was unconstitutional.”

Pierce v. Gilchrist, 359 F.3d 1279, 1298 (10th Cir. 2004) (McConnell, J.).


                                             20
Accordingly, qualified immunity should not be granted “if government defendants

fail to make reasonable application of the prevailing law to their circumstances.” Id.

(internal quotations omitted).

       While “like cases” undoubtedly bear upon “fair notice,” the relevant standard in

ascertaining “clearly established law” is the latter, not the former. The qualified-

immunity standard simply does not call for a “single level of [rule] specificity sufficient

in every instance.” Hope, 536 U.S. at 740 (quoting Lanier, 520 U.S. at 271); see also

Cordova, 569 F.3d at 1192. Rather, the precedent on which a court relies to conclude

the law was clearly established need only “be clear enough that every reasonable

official would interpret it to establish the particular rule the plaintiff seeks to apply.”

Dist. of Columbia v. Wesby, 138 S. Ct. 577, 590 (2018) (emphasis added).

       Throughout the development of the “clearly established law” standard, the Supreme

Court has stressed that the specificity of the rule is especially important in Fourth

Amendment cases. See, e.g., City of Escondido v. Emmons, 139 S. Ct. 500, 503 (2019)

(per curiam) (excessive force); Kisela v. Hughes, 138 S. Ct. 1148, 1153 (2018) (per curiam)

(same); Wesby, 138 S. Ct. at 590 (unlawful arrest); Mullenix v. Luna, 136 S. Ct. 305, 308

(2015) (per curiam) (excessive force). The concerns associated with defining clearly

established law “at a high level of generality” is most salient in the Fourth Amendment

context due to the imprecise nature of the relevant legal standards and how such standards

apply in rapidly evolving circumstances. Mullenix, 136 S. Ct. at 308; see also Wesby, 138

S. Ct. at 590. This is particularly true in excessive force cases because “officers are often

forced to make split-second judgments—in circumstances that are tense, uncertain, and


                                             21
rapidly evolving—about the amount of force that is necessary in a particular situation.”

Kisela, 138 S. Ct. at 1152 (citation omitted).

       Because every § 1983 case does not sit at one end of a spectrum or the other, we

have recognized, based on what the Supreme Court has told us, that the degree of

specificity required from prior caselaw depends on the character of the challenged

conduct. Pierce, 359 F.3d at 1298. Thus, in Browder v. City of Albuquerque, we

explained that “[i]n deciding the ‘clearly established law’ question, [the Tenth Circuit]

employs a ‘sliding scale’ under which ‘the more obviously egregious the conduct in light

of prevailing constitutional principles, the less specificity is required from prior case

law to clearly establish the violation.’”         787 F.3d 1076, 1082 (10th Cir. 2015)

(Gorsuch, J.) (quoting Shroff v. Spellman, 604 F.3d 1179, 1189–90 (10th Cir. 2010)).

       My colleagues’ reservations about our sliding-scale approach comes as no surprise

given the Supreme Court’s recent qualified-immunity decisions. The Court’s slew of

per curiam reversals in the past five years—nearly all of which concern the use of excessive

force—appears to have most circuit courts tiptoeing around qualified immunity’s clearly

established prong. But as Judge Carson recognizes: “With no case overruling it, the

sliding-scale approach lives in this Circuit.” Concurring Op. at 2 (Carson, J.). Until either

this Court or the Supreme Court sounds the death knell for our sliding-scale approach, we

are bound to apply it rather than merely pay lip service to it.4


       4
        In Lowe v. Raemisch, 864 F.3d 1205, 1211 n.10 (10th Cir. 2017), we questioned
whether our sliding-scale approach conflicted with Supreme Court precedent post Hope.
“The possibility of a conflict arises because the sliding-scale approach may allow us to find
a clearly established right even when a precedent is neither on point nor obviously

                                             22
                                              2.

       With this understanding of the applicable standard in mind, let’s consider whether

Sergeant Luna is entitled to qualified immunity. Four decades ago, this Court held that

the Constitution imposes a duty on corrections officers to take reasonable measures to

protect inmates under their charge from violence at the hands of other inmates. Ramos v.

Lamm, 639 F.2d 559, 572–74 (10th Cir. 1980). Then in Farmer, decided in 1994, the

Supreme Court clarified the contours of this rule, holding that a breach of this duty violates

the Constitution where a corrections officer “knows that inmates face a substantial risk of

serious harm and disregards that risk by failing to take reasonable measures to abate it.”

511 U.S. at 847.

       No one can reasonably dispute post Farmer and its progeny that once Sergeant Luna

learned of the substantial risk of harm to A.L from the assailants’ threats and subjectively

perceived such threats, he had a duty to take reasonable measures to protect A.L. Thus,

the rule under which Plaintiff seeks to hold Sergeant Luna liable is just this: When a

detention center officer knows a detainee faces a substantial risk of serious harm from



applicable.” Id. (emphasis added) (citing Aldaba v. Pickens, 844 F.3d 870, 874 n.1 (10th
Cir. 2016)). But this brings us back to the point we made in Pierce: Should the second
prong of qualified-immunity analysis turn solely on the results of a “scavenger hunt” for
prior cases with the same facts, or should it focus on the “more relevant inquiry” of whether
the law put reasonable officials on fair notice that the described conduct was
unconstitutional? 359 F.3d at 1298 (emphasis added). The majority apparently thinks the
former. Only the Supreme Court, however, can definitively resolve this question. And as
Lowe recognized, so far its precedents send us mixed signals. But one thing is certain: The
Supreme Court has neither directly commented upon nor overruled our sliding-scale
approach. The “possibility of a conflict” is simply not enough to conclude such an
approach is no longer the law in this circuit.

                                             23
another detainee yet fails to employ reasonable available measures to lessen the risk, the

officer breaches his or her constitutional duty to protect the vulnerable detainee.

       But the fact a constitutional duty to protect arises in the face of an officer’s

knowledge does not mean it is necessarily clear in every case, or even most cases,

what reasonable measures consist of or, in other words, what such duty to protect

specifically requires of the officer. See, e.g., Cox v. Glanz, 800 F.3d 1231, 1247 (10th

Cir. 2015) (holding an inmate’s right to proper suicide screening procedures during

booking was not clearly established). The salient question here is whether this rule

was sufficiently specific in the factual context of this case to give Sergeant Luna fair

warning that his failure to secure the control panel could give rise to constitutional

liability. Mullenix, 136 S. Ct. at 308 (explaining courts must undertake the clearly

established inquiry in light of the specific context of the case).

       Here, viewing the facts in the light most favorable to Plaintiff, Sergeant Luna was

aware: (1) J.V., J.S., and A.H. had been placed on pre-disc for collectively threatening A.L.

less than twelve hours earlier; (2) the three assailants were generally unruly and willing to

fight; (3) the three assailants were to be kept away from one another and from A.L. until

further notice; (4) the three assailants would be allowed outside their cells daily but only

with restrictions; (5) A.H. was outside his cell and in the dayroom just prior to the attack;

(6) A.H. could not be trusted outside his cell; (7) the control panel securing the cells had

been left unlocked; and (8) two incidents occurred in the juvenile pod in the past eighteen

months where, to precipitate an attack, one detainee opened the cell door of another

detainee from the unsecured control panel. See Tolan v. Cotton, 572 U.S. 650, 657 (2014)


                                             24
(stressing need to view facts and draw inferences in favor of the nonmovant when deciding

the clearly established prong). What Sergeant Luna effectively contests is whether a

reasonable corrections officer under these circumstances would have understood the state

of the law on the morning of the attack required him to ensure the control panel was locked.

       The constitutional question here is beyond “beyond debate.” Wesby, 138 S. Ct. at

589. Mindful that qualified immunity does not protect “the plainly incompetent,” Kisela,

138 S. Ct. at 1152, the unlawfulness of Sergeant Luna’s conduct in failing to secure the

control panel follows immediately from the rule that corrections officers must employ

reasonable measures to mitigate a known risk of serious harm to a threatened detainee.5

“After all, some things are so obviously unlawful that they don’t require detailed

explanation . . . .” Browder, 787 F.3d at 1082.

       The clearly established standard for determining whether an official has violated a

detainee’s right to reasonable protection from a known risk of serious harm “is not

extremely abstract or imprecise under the facts alleged here, but rather is relatively

straightforward and not difficult to apply.” A.N. ex rel. Ponder v. Syling, 928 F.3d 1191,



       5
         The circuit court case closest factually to the one at bar may be Erickson v.
Holloway, 77 F.3d 1078 (8th Cir. 1996). There, the defendant jail guard left the dayroom
control panel unattended for about six minutes to make a routine check of the cell block.
Id. at 1080. Contrary to jail policy, the defendant had not disabled the control panel to
prevent inmates from operating the locks. Id. While the defendant was away, an inmate
opened the electronic lock to the recreation area allowing the assailant to access and beat
the plaintiff. Id. Nearly two decades later, the Eighth Circuit, citing cases from the Third,
Seventh, Eighth, and Eleventh Circuits, commented that “prison officials have an
obligation, in a variety of circumstances, to protect non-violent inmates from violent
inmates by keeping cell doors locked.” Walton v. Dawson, 752 F.3d 1109, 1121 (8th Cir.
2014) (emphasis added).

                                             25
1198–99 (10th Cir. 2019); see also Pauly, 137 S. Ct. at 552 (explaining the requirement

that clearly established law be “particularized to the facts of the case” is intended to shield

officers from liability based on alleged violations of “extremely abstract rights”). Put

differently, this rule is sufficiently specific to have put Sergeant Luna on notice that his

failure to ensure the control panel was secure violated A.L.’s constitutional right to

protection from violence at the hands of J.V., J.S., and A.H. Because any reasonable

corrections officer in Sergeant Luna’s position would have known his conduct violated

A.L.’s asserted right, Luna should not be entitled to qualified immunity.

                                             III.

       Finally, I turn to Defendant DACDC’s “municipal” liability. Plaintiff focuses her

constitutional claim of municipal liability on a failure-to-train theory. To prevail against

the DACDC under this theory, Plaintiff must show (1) a municipal employee committed a

constitutional violation against A.L. and (2) a DACDC policy or custom was the moving

force behind such violation. Cordova, 569 F.3d at 1193. As noted above, a jury could

conclude that Sergeant Luna violated A.L.’s Fourteenth Amendment right to substantive

due process. The question that remains, then, is whether a DACDC policy or custom was

the moving force behind the underlying constitutional violation.

                                              A.

       In City of Canton v. Harris, the Supreme Court held § 1983 permitted a factfinder

to hold a municipality liable for its failure to train employees. 489 U.S. 378, 380 (1989).

The “critical question” before the Court was: “Under what circumstances can inadequate

training be found to be a ‘policy’ that is actionable under § 1983?” Id. at 383. Identifying

                                              26
conduct, or lack thereof, properly attributable to the DACDC is hardly enough to impose

municipal liability on it. “Only where a municipality’s failure to train its employees in a

relevant respect evidences a ‘deliberate indifference’ to the rights of its inhabitants can

such a shortcoming be properly thought of as a . . . ‘policy or custom’ that is actionable

under § 1983.” Id. at 389. When, like here, a plaintiff does not claim the municipality has

directly inflicted a constitutional injury, as in the case of a facially unconstitutional policy,

but has caused an employee to do so, “rigorous standards of culpability and causation must

be applied” to ensure the municipality is not held vicariously liable for its employees’

actions.”6 Bd. Of Cty. Commr’s v. Brown, 520 U.S. 397, 405 (1997).

       To establish a municipality’s deliberate indifference under a failure-to-train theory,

a plaintiff usually must show a “pattern of tortious conduct.” Bryson v. City of Oklahoma

City, 627 F.3d 784, 789 (2010). Decisionmakers’ “continued adherence to an approach

they know or should know has failed to prevent tortious conduct by employees may

establish the conscious disregard for the consequences of their action—the ‘deliberate

indifference’—necessary to trigger municipal liability.” Brown, 520 U.S. at 407. In


       6
        Based on the record—in particular Sergeant Luna’s admission of supervisory
authority in his personal affidavit and the failure of the DACDC to make any effort
to rebut the same—Sergeant Luna was responsible for the operation of an unwritten
discretionary policy in the juvenile pod regarding the securing of the control panel.
Thus, at the time of the attack, Sergeant Luna possessed authority to establish
municipal policy in the juvenile pod over use of the control panel. In Pembaur v.
City of Cincinnati, the Supreme Court recognized that if a county board delegates its
power to establish final policy to a delegatee, the delegatee’s decisions would
represent county policy and could give rise to municipal liability. 475 U.S. 469, 483
n.12 (1986). Notably, however, Plaintiff does not seek to hold the DACDC liable
based on the theory that Sergeant Luna’s alleged wrongdoing was the DACDC’s
wrongdoing.

                                               27
addition, such a pattern “may tend to show that the lack of proper training, rather than a

one-time negligent administration of the program or factors peculiar to the officer involved

in a particular incident, is the ‘moving force’ behind the plaintiff’s injury.” Id. at 408.

       In Canton, however, the Supreme Court acknowledged “the possibility that

evidence of a single violation of federal rights, accompanied by a showing that a

municipality has failed to train its employees to handle recurring situations presenting an

obvious potential for such a violation, could trigger municipal liability.” Brown, 520 U.S.

at 1391; accord Canton, 489 U.S. at 390 & n.10. Violent encounters between detainees

“may be a highly predictable or plainly obvious consequence” of the DACDC’s failure to

train its officials on the fundamentals necessary to address recurring situations like threats

of violence or more specifically how, in the presence of such threats, to secure the control

panel when not in use. Bryson, 627 F.3d at 789; cf. Canton, 489 U.S. at 396–97 (O’Connor,

J., concurring in part) (recognizing a claim that officers were inadequately trained in

diagnosing mental illness fell short of the kind of “obvious” need for training sufficient to

show deliberate indifference). But we need not ask whether the attack on A.L., considered

in a vacuum, is sufficient to sustain municipal liability. Here, we most certainly have a

pattern of detainees improperly accessing the control panel in the juvenile pod sufficient to

have placed the DACDC on notice that, sooner or later, its purported failure to train was

“substantially certain to result in a constitutional violation.” Bryson, 627 F.3d at 789.

       The district court concluded Plaintiff failed to establish a pattern of tortious conduct

surrounding the control panel and therefore DACDC officials would not have understood

their failure to train officers on appropriate control panel protocol was substantially certain


                                              28
to result in a constitutional violation. Nonsense. Detainees on four separate occasions

within eighteen months of the attack on A.L. inappropriately accessed the control panel in

the juvenile pod’s dayroom. Fortunately, on the first and fourth occasions no harm

resulted. Nonetheless, DACDC officials placed the culprits on pre-disc precisely because

they realized such conduct was unacceptable and wrought with peril. On the second and

third occasions, neither DACDC officials nor targeted detainees were so fortunate. Rather,

targeted detainees were ruthlessly attacked and beaten because the control panel had been

left unlocked. These four occasions considered in the aggregate were sufficient to place

DACDC officials on notice that an unsecured control panel in the juvenile pod may result

in problems of constitutional proportions for the DACDC, making the questions of

causation and deliberate indifference in this case for the jury.

                                             B.

       One final point deserves clarification. Relying on cases from our sister circuits, the

district court alternatively concluded that because a failure-to-train claim requires a

showing of deliberate indifference on the part of the DACDC, Plaintiff must also show the

asserted right was clearly established at the time of the attack. See Arrington-Bey v. City

of Bedford Heights, 858 F.3d 988 (6th Cir. 2017); Szabla v. City of Brooklyn Park, 486

F.3d 385 (8th Cir. 2007) (en banc); Townes v. City of New York, 176 F.3d 138, 143 (2d Cir.

1999). Judge Carson accepts this approach. I have my doubts.

       To be sure, not all Monell claims are created equal. But neither are all failure-to-

train theories. As explained above, the Supreme Court has distinguished deliberate-

indifference claims based on “a pattern of tortious conduct by inadequately trained


                                             29
employees” from those based on “evidence of a single violation of federal rights.” Brown,

520 U.S. at 407–09; Canton, 489 U.S. at 390 & n.10. Brown’s statement regarding an

“obvious potential for such a violation” concerned the latter. 520 U.S. at 409; see also id.

at 402 (“We granted certiorari . . . to decide whether the county was properly held liable

for respondent’s injuries based on Sheriff Moore’s single decision to hire Burns.”

(emphasis added)); id. at 415–16 (concluding that “Bryan County is not liable for Sheriff

Moore’s isolated decision to hire Burns without adequate screening” (emphasis added)).

       As this Court has explained, “deliberate indifference may be found absent a pattern

of unconstitutional behavior if a violation of federal rights is a highly predictable or plainly

obvious consequence of a municipality’s action or inaction.” Schneider v. City of Grand

Junction Police Dep’t, 717 F.3d 760, 771 (10th Cir. 2013) (emphasis added; citation and

brackets omitted). Conversely, when a deliberate-indifference claim is based on a pattern

of tortious conduct by inadequately trained employees, a plaintiff need not also prove the

underlying violation was obvious (i.e., clearly established). This is because the pattern of

unlawful behavior puts a municipal policymaker on sufficient “notice that its action or

failure to act is substantially certain to result in a constitutional violation[.]” Id. Thus, a

municipality can manifest deliberate indifference even when its employee (i.e., the

individual defendant) did not violate clearly established law.

       The out-of-circuit authorities Judge Carson cites do not compel a contrary

conclusion. In each of these cases, the plaintiff’s deliberate-indifference claim was based

on evidence of a single violation of federal rights, not a pattern of past tortious conduct by

municipal employees. See, e.g., Szabla, 486 F.3d at 392–93 (“[T]his was a one-time


                                              30
incident, and there is no evidence of a pattern of constitutional violations making it

‘obvious’ that additional training or safeguards were necessary.”); see also Arrington-Bey,

858 F.3d at 990–92; Townes, 176 F.3d at 142. Indeed, Judge Colloton recognized this

critical distinction in Szabla. 486 F.3d at 392–93.

       Perhaps requiring the violated right to be clearly established is the proper approach

when dealing with deliberate-indifference claims premised on an isolated constitutional

violation. On the other hand, maybe not. Consider the following hypothetical, which is

based on a recent Eleventh Circuit decision:

       A municipal policymaker arms its police officers with firearms because it knows

the officers will sometimes need to arrest dangerous individuals. Yet, the municipality

fails to train the officers regarding the lawful use of deadly force. During an investigation,

an officer shoots a ten-year-old child lying on the ground within arm’s reach of the officer,

while repeatedly attempting to shoot a pet dog that wasn’t posing any threat. The child’s

mother sues the officer for excessive force and also brings a Monell claim against the

municipality for its failure to train the officer. A court holds, as the Eleventh Circuit did,

that the officer is entitled to qualified immunity because his actions did not violate any

clearly established rights. See Corbitt v. Vickers, 929 F.3d 1304, 1323 (11th Cir. 2019)

(“Because we find no violation of a clearly established right, we need not reach the other

qualified immunity question of whether a constitutional violation occurred in the first

place.”), cert. denied, No. 19-679, 2020 WL 3146693 (U.S. June 15, 2020).

       Applying the rule Judge Carson champions today, does this also “spell the end of

th[e] Monell claim” against the municipality? See Arrington-Bey, 858 F.3d at 995. If the


                                             31
answer is “yes,” I fail to see how this deliberate-indifference standard doesn’t effectively

afford a form of vicarious immunity to municipalities.         Cf. Hagans v. Franklin Cty.

Sheriff’s Office, 695 F.3d 505, 511 (6th Cir. 2012) (“Because Ratcliff did not violate a

clearly established right, it follows that his employer, the Franklin County Sheriff’s Office,

is also entitled to summary judgment.”). In my view, these are dangerous waters. See

Owen v. City of Independence, 445 U.S. 622, 650 (1980) (“[W]e can discern no

‘tradition so well ground in history and reason’ that would warrant the conclusion

that in enacting [§ 1983], the 42nd Congress sub silentio extended to municipalities

a qualified immunity based on the good faith of their officers.”).

       Fortunately, we have no occasion in this case to lay down a categorical rule one way

or the other because Plaintiff’s deliberate-indifference claim against the DACDC is based

on a pattern of tortious conduct by inadequately trained employees. Both the Supreme

Court and this Court have unequivocally held such evidence may satisfy the deliberate-

indifference element of a Monell claim. Brown, 520 U.S. at 407–08; Schneider, 717 F.3d

at 771. Because that settles the issue before us, I would leave for another day the question

whether a deliberate-indifference claim based on a single violation of federal rights

necessarily requires the asserted right to be clearly established.

                                             IV.

       For the reasons stated above, I would affirm the district court’s decision to grant

summary judgment to Defendants Casado and Platero, but I would reverse the judgment

with respect to Sergeant Luna and the DACDC and remand for further proceedings.

       I respectfully dissent.


                                             32